Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawing (figs. 1 and 2) was received on 9/16/21.  This drawing is acceptable.
REASONS FOR ALLOWANCE
The claims 1-20 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 1 or 11, comprising: a resistor; a shield element for connection to the piece of high voltage equipment via the resistor; and 	a capacitor connected in parallel with the resistor, wherein a resistance of the resistor and a capacitance of the capacitor together define a time constant in a range of 10 µs – 50 ms.  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claims 1 and 11, and all claims dependent therefrom patentable over art of record.  
The closest references to the present invention are believed to be as follows: Ming (US 2009/0266605) discloses a shield element connected a piece of high voltage 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,209,213, 3,586,959, 10,064,260, 10,243,452 and WO 2018/177515 discloses a shielding element, but not connected to a piece of high voltage equipment via a resistor or a capacitor.  JP 2004-23913 discloses shield element for a piece of high voltage equipment, but fails to disclose the structure of a resistor and a capacitor in parallel connecting the shield element to the piece of high voltage equipment.  US 5,846,302 discloses a screen using a resistor and capacitor in parallel to bleed away a charge of the screen.   US 8,525,032 is the issued US patent of a reference cited by Applicant.  WO 2021/023369 discloses related, later-filed applications to the instant application.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  9/16/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835